        Case 1:19-cv-00059-SHR Document 50 Filed 03/31/21 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HADDRICK BYRD,           :                     Civil No. 1:19-CV-00059
                         :
        Plaintiff,       :
                         :
         v.              :
                         :
SUPERINTENDENT BRITTAIN, :
et al.,                  :
                         :
        Defendants.      :                     Judge Sylvia H. Rambo

                              MEMORANDUM

      Presently before the court is the report and recommendation (“R&R”) of

United States Magistrate Judge Karoline Mehalchick (Doc. 48), which recommends

granting the Defendants’ motion for summary judgment (Doc. 39). Also pending

are the objections to the R&R filed by Plaintiff Haddrick Byrd (“Plaintiff”). (Doc.

49). For the reasons set forth below, the Court shall adopt the R&R in its entirety

and overrule the Plaintiff’s objections.

          BACKGROUND AND PROCEDURAL HISTORY

      Upon de novo review of the record, the court adopts the R&R’s statement of

facts and procedural history concerning this pro se civil rights action. Briefly,

Plaintiff brought the above-captioned case against various officials at the State

Correctional Institution at Frackville (“SCI-Frackville”), where Plaintiff is currently

imprisoned, pursuant to 42 U.S.C. § 1983. (Doc. 1, at 1). As for relief, Plaintiff seeks


                                           1
        Case 1:19-cv-00059-SHR Document 50 Filed 03/31/21 Page 2 of 10




injunctive relief and monetary damages. Defendants previously moved to dismiss

the complaint under FED. R. CIV. P. 12(b)(6), which the Court granted in part and

denied in part. (Docs. 15, 30, 31). Specifically, the Court dismissed Plaintiff’s

retaliation and Eighth Amendment claims but allowed his First Amendment freedom

of expression claim to proceed against Correctional Officer Chandler (“CO

Chandler”), Unit Manager Dowd, Lieutenant Comisac, Superintendent Brittain, and

Chief Grievance Officer Dorina Varner (the “Grievance Officials”). (Docs. 30, 31).

      The facts that form the basis of the Plaintiff’s remaining claim stem from CO

Chandler’s whistling while on duty in Plaintiff’s housing unit at SCI-Frackville.

Plaintiff maintains that CO Chandler would “constantly” whistle during his shift,

whereas Defendants assert that CO Chandler would whistle “sporadically.” (Doc.

41, ¶ 1; Doc. 46, at 2). Plaintiff, who is a Muslim, “believe[s] that whistling is calling

the devil” and stated that CO Chandler’s whistling was offensive to his beliefs and

disruptive to his prayer. (Doc. 41, ¶ 6; Doc. 46, ¶ 6).

      Plaintiff submitted an inmate request to staff member form to Unit Manager

Dowd on October 19, 2017 regarding CO Chandler’s behavior. (Doc. 41, ¶ 2; Doc.

41-1). Although the written request indicated that CO Chandler’s conduct violated

the prohibition on whistling contained in the Inmate Handbook’s Supplement, it did

not specify that CO Chandler’s whistling also violated the Plaintiff’s religious

beliefs. (Doc. 41, ¶ 3). Plaintiff subsequently filed a formal grievance on October


                                            2
        Case 1:19-cv-00059-SHR Document 50 Filed 03/31/21 Page 3 of 10




25, 2017, which Lieutenant Comisac denied on November 2, 2017. (Doc. 41-2, at 6-

7).

      Upon appealing the denial of his grievance to Superintendent Brittain,

Plaintiff eventually received a response that correctional officers are permitted to

whistle while on duty, as the rules in the inmate handbook “are intended for inmates,

not staff.” (Doc. 41-2, at 3). However, neither Superintendent Brittain nor Lieutenant

Chomisac were aware of any Department of Corrections policies that affirmatively

allowed correctional officers to whistle while on duty in housing units. (Doc. 46, ¶

4). Superintendent Brittain’s response also verified that some practicing Muslims

“find whistling offensive,” and indicated that she would advise Lieutenant Comisac

to tell CO Chandler that his conduct offended Plaintiff. (Doc. 41, ¶ 8; Doc. 46, ¶ 8).

      Lieutenant Comisac subsequently instructed CO Chandler “to stop whistling

around Plaintiff, as it was against his religious beliefs.” (Doc. 41, ¶ 9; Doc. 46, ¶ 9).

Although CO Chandler complied with this directive, he admitted that he would

“occasionally forget and catch [himself] whistling.” (Doc. 41, ¶ 10). When this

occurred, CO Chandler stated that “he would voluntarily cease when [he] realized

[he] was whistling.” (Id.) Plaintiff alleged that CO Chandler’s whistling continued

until January 2020, when CO Chandler was moved to a different housing unit at

SCI-Frackville. (Doc. 41, ¶ 11; Doc. 46, ¶ 11).




                                           3
       Case 1:19-cv-00059-SHR Document 50 Filed 03/31/21 Page 4 of 10




      On June 12, 2020, Defendants collectively moved for summary judgment on

Plaintiff’s remaining First Amendment claim pursuant to Rule 56 of the Federal

Rules of Civil Procedure. (Doc. 39). After being fully briefed (Docs. 40, 41, 45, 46),

Judge Mehalchick issued an R&R recommending that the motion for summary

judgment be granted. (Doc. 48). Specifically, the R&R determined that there was no

dispute of material fact as to whether CO Chandler violated Plaintiff’s right to Free

Exercise under First Amendment and whether the Grievance Officials were

personally involved in the alleged constitutional wrongs. Plaintiff filed objections to

the R&R on March 4, 2021, (Doc. 49), which the Court now examines in turn.

          LEGAL STANDARDS

      A. Review of a Magistrate Judge’s Report and Recommendation

      When objections are timely filed to a magistrate judge's report and

recommendation, the district court must conduct a de novo review of those portions

of the report to which objections are made. 28 U.S.C. § 636(b)(1); Brown v. Astrue,

649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo, the extent of

review is committed to the sound discretion of the district judge, and the court may

rely on the recommendations of the magistrate judge to the extent it deems

proper. Rieder v. Apfel, 115 F. Supp. 2d 496, 499 (M.D. Pa. 2000) (citing United

States v. Raddatz, 447 U.S. 667, 676 (1980)). For those sections of the report and

recommendation to which no objection is made, the court should, as a matter of good


                                          4
        Case 1:19-cv-00059-SHR Document 50 Filed 03/31/21 Page 5 of 10




practice, “satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation.” FED. R. CIV. P. 72(b), advisory committee notes; see

also Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D.

Pa. 2010) (citation omitted). Regardless of whether or not timely objections are

made, the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1);

Local Rule 72.31.

      B. Summary Judgment

      Through summary adjudication, the court may dispose of those claims that do

not present a “genuine dispute as to any material fact” and for which a jury trial

would be an empty and unnecessary formality. FED. R. CIV. P. 56(a). The burden of

proof tasks the non-moving party to come forward with “affirmative evidence,

beyond the allegations of the pleadings,” in support of its right to relief. Pappas v.

City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004); see also Celotex Corp.

v. Catrett, 477 U.S. 317, 322-23 (1986). The court must view the evidence “in the

light most favorable to the non-moving party and draw all reasonable inferences in

that party's favor.” Thomas v. Cumberland County, 749 F.3d 217, 222 (3d Cir. 2014).

This evidence must be adequate, as a matter of law, to sustain a judgment in favor

of the non-moving party on the claims. Anderson v. Liberty Lobby, Inc., 477 U.S.




                                           5
         Case 1:19-cv-00059-SHR Document 50 Filed 03/31/21 Page 6 of 10




242, 250-57 (1986). Only if this threshold is met may the cause of action

proceed. See Pappas, 331 F. Supp. 2d at 315.

           DISCUSSION

       A. First Amendment Free Exercise Claim

       In his first objection to the R&R, Plaintiff argues that the magistrate judge

misapplied the factors set forth in Turner v Safley, 482 U.S. 78 (1987). (Doc. 49, at

4-7). As the R&R explained, once it is established that an individual has a belief that

is sincerely held and religious in nature, the Court must apply the Turner test1 “to

determine whether the curtailment at issue is ‘reasonably related to penological

interests.’” Heleva v. Kramer, 214 F. App’x 244, 246 (3d Cir. 2007). In applying the

four-factor Turner test, the Court should look to (1) whether there is a “valid, rational

connection between the prison regulation and the legitimate governmental interest

put forward to justify it”; (2) “whether there are alternative means of exercising the

right that remain open to prison inmates”; (3) “the impact accommodation . . . will

have on guards and other inmates, and on the allocation of prison resources

generally”; and (4) whether there are “ready alternatives that could fully

accommodate[ ] the prisoner’s rights at de minimis cost to valid penological

interests.” Smith v. Kyler, 295 F. App’x 479, 481 (3d Cir. 2008). The most critical


1
 “Although the Turner test was articulated in the context of challenges to prison regulations, as
opposed to challenges to individual conduct, the analysis in the later context is the same.” Heleva,
214 F. App’x at 246 n.1.
                                                 6
        Case 1:19-cv-00059-SHR Document 50 Filed 03/31/21 Page 7 of 10




prong of the test is whether the challenged conduct “is reasonably related to

legitimate penological interests.” Solan v. Zickefoose, 530 F. App'x 109, 110 (3d Cir.

2013) (quoting Turner, 482 U.S. at 89). Additionally, “the burden is not on the state

to prove the validity of the challenged prison regulation but instead is on the inmate

to disprove it.” Williams v. Morton, 343 F.3d 212, 217 (3d Cir. 2003) (citing Overton

v. Bazzetta, 539 U.S. 126 (2003)).

      Here, the R&R determined that the evidence of record supported the finding

that permitting correctional officers to whistle was rationally related to the legitimate

government interest in affording them minimal freedoms to cope with stress while

performing their work duties. (Doc. 48, at 10-11). Although Plaintiff contends that

allowing prison officials to whistle is arbitrary and irrational when inmates are

prohibited from doing the same, he does not point to any affirmative policy that

states correctional officers are prohibited from whistling or otherwise subject to the

rules set forth in the Prison Inmate Handbook. Second, the R&R found that there

were alternative means for Plaintiff to practice his religion. (Id. at 11-12). Indeed,

even if CO Chandler constantly whistled throughout the duration of his 2:00 PM to

10:00 PM shift, Plaintiff still had the ability to pray when CO Chandler was not

working. See Morton, 343 F.3d at 219 (finding the second Turner factor weighed in

favor of prison officials when the prison provided “Muslim inmates with the

opportunity to pray daily, attend special weekly services, and observe religious


                                           7
       Case 1:19-cv-00059-SHR Document 50 Filed 03/31/21 Page 8 of 10




holidays.”). Third, the R&R concluded that prohibiting guards from whistling would

be unduly burdensome to correctional officers. (Doc. 48. at 12-13). Specifically, it

would require a great amount of prison resources to enforce such a regulation and to

address any inmate complaints that arose therefrom. Fourth, the R&R reasoned that

the record supported the assertion that “a more limited policy prohibiting whistling

by corrections officers only during Muslim prayers” would be ineffective because

“there is no official time for praying or call to prayer at the prison.” (Id. at 13).

Accordingly, as there are no viable alternatives presented, the Court agrees that there

is no dispute of material fact as to whether Plaintiff’s rights could be accommodated

at de minimis cost to the valid penological interest of allowing correctional officers

to whistle as a means of relieving stress.

      In sum, after careful review, the Court finds that the magistrate judge properly

applied the factors set forth Turner and determined that the actions of CO Chandler

did not violate the Plaintiff’s First Amendment rights. The Court will accordingly

overrule the Plaintiff’s objection in this regard and grant summary judgment in favor

of Defendants.

      B. Personal Involvement

      Next, Plaintiff objects to the R&R’s finding that the Grievance Officials

lacked personal involvement in the challenged wrongdoings. (Doc. 49, at 7-8).

Plaintiff asserts that the Grievance Officials were personally involved because they


                                             8
        Case 1:19-cv-00059-SHR Document 50 Filed 03/31/21 Page 9 of 10




failed to take corrective action when they became aware of CO Chandler’s whistling.

(Id. at 7-9). Plaintiff further claims that the Grievance Officials responded to his

ongoing complaints by merely reaffirming that whistling was not prohibited by

prison guards. (Id. at 8-9). Upon review of the record, the Court is not persuaded by

this objection.

      The R&R explained that “a defendant in a civil rights action must have

personal involvement in the alleged wrongs to be liable and cannot be held

responsible for a constitutional violation which he or she neither participated in nor

approved.” Baraka v. McGreevey, 481, F.3d 187, 210 (3d Cir. 2007) (internal

citations omitted). In civil rights actions “[p]ersonal involvement can be shown

through allegations of personal direction or of actual knowledge and acquiescence.”

Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Here, the record shows

that the Grievance Officials intervened by addressing CO Chandler and instructing

him not to whistle. (Doc. 41-3, at 5; Doc. 41-4, at 5-6). Insofar as Plaintiff continued

to grieve CO Chandler’s conduct, however, the Grievance Officials further indicated

that “the issue was previously addressed” and that they had consulted with the

Religious Services Administrator regarding Plaintiff’s claims. (Doc. 45-2, at 10, 12,

15, 17, 36). Accordingly, as they did not acquiesce in the alleged constitutional

violation committed by CO Chandler, summary judgment will be granted in favor

of the Grievance Officials for lack of personal involvement.


                                           9
       Case 1:19-cv-00059-SHR Document 50 Filed 03/31/21 Page 10 of 10




      C. Injunctive Relief and Damages

      In his final objections to the R&R, Plaintiff maintains that he is entitled to

both injunctive relief and damages. (Doc. 49, at ). The R&R declined to reach this

issue, however, as it correctly concluded that Defendants were entitled to judgment

on the merits of Plaintiff’s remaining First Amendment Claim. (Doc. 48, at 7).

Therefore, as the underlying constitutional claim is without merit, the Court will

overrule the Plaintiff’s objections regarding the viability of injunctive relief and

monetary damages.

          CONCLUSION

      For the reasons set forth above, the Court shall overrule the Plaintiff’s

objections and adopt the R&R in its entirety. The Court will thus grant the

Defendants’ motion for summary judgment and close this case. An appropriate order

shall follow.



                                             /s/ Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge


Dated: March 31, 2021




                                        10
